NATIONWIDE MUTUAL FUNDS Nationwide International Value Fund Supplement dated October 28, 2013 to the Summary Prospectus dated March 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the Summary Prospectus is amended as follows: 1. The information under the subheading “Portfolio Managers,” within the heading “Portfolio Management,” on page 3 of the Summary Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Nick Irish, ASIP Head of Global Equities, UBS Global AM Since 2011 Charles Burbeck Co-Head of Global Equity Portfolios, UBS Global AM Since 2013 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
